                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:17-CV-329-D


ADAN LOPEZ, et al.,                             )
                                                )
                               Plaintiff,       )
                                                )
                     v.                         )                 ORDER
                                                )
HAM FARMS, LLC, et al.,                         )
                                                )
                               Defendants.      )


       On May 31, 2018, Adan Lopez ("Lopez"), Alejandro Martinez.,.Mendez ("Martinez-
                                                                                         -"




Mendez"), Francisco Mendez ("Mendez"), Jose Jimenez-Olivarez ("Jimenez-Olivarez"), Ezequiel

Aburto-Hernandez ("Aburto-Hernandez"), Elena Rafael-Peralta ("Rafael-Peralta"), Jose Pablo

Sandoval-Montalvo ("Sandoval-Montalvo"), Isaias Espinosa-Vazquez ("Espinosa-Vazquez"),

Francisco Palacios-Hernandez ("Palacios-Hernandez"), and Humberto De La Luz Armenta ("De La

Luz Armenta") (collectively "plaintiffs") flied an amended complaint [D.E. 77]. The amended

complaint, which is 106 pages long, alleges several claims against 5 G Harvesting, LLC ("5 G
                                                                   L                 ,
Harvesting"); Cirila Garcia-Pineda ("Garcia-Pineda''); Gutierrez Harvesting, LLC ("Gutierrez

Harvesting"); Ham Farms, LLC ("Ham Farms"); Ham Produce, LLC ("Ham Produce"); Hugo

Martinez ("Martinez"); Ismael Pacheco ("Pacheco"); Pacheco Contractors, Inc. ("Pacheco

Contractors"); Roberto Torres-Lopez ("Torres-Lopez"); Bladimir Moreno ("Moreno"); Los

Villatoros Harvesting, LLC ("Los Villatoros Harvesting"); and Rodrigo Gutierrez-Tapia, Sr.

("Gutierrez-Tapia") (collectively "defendants"). See Am. Compl. [D.E. 77] ~ 1. On June 14, 2018,

several defendants moved to dismiss the amended complaint, or in the alternative, for a more definite

statement [D.E. 79, 81, 83]. Defendants Ham Farms, Harm Produce, and Hugo Martinez filed
memoranda in support [D.E. 80, 82]. On July 5, 2018, plaintiffs responded in opposition [D.E. 86].

On July 19, 2018, Ham Farms and Ham Produce replied [D.E. 90]. As explained below, the court

denies the motions to dismiss.

                                                 I.

       Ham Farms and Ham Produce are a farming business that operates in and around Greene

County, North Carolina. See Am. Compl. [D.E. 77] ,, 6, 12, 16. Plaintiffs are farm workers ~om

Mexico who worked seasonally for that business during the fall months of2015, 20,16, and 2017.

See id. ,, 1, 8-11B, 28-31. Specifically, plaintiffs worked in a sweet potato house that Ham Farms

and Ham Produce own and operate. See id. , 18. The work included planting, harvesting, packing,

and operating equipment. ld. , 36. The remaining defendants are various farm labor contractors

who provide migrant farm workers, including plaintiffs, to Ham Farms and Ham Produce for

seasonal work. See id. ,, 19-30.

       Plaintiffs allege several claims on behalf of themselves and putative classes composed of

similarly-situated migrant farm workers. See id. ,, 50-79. First, Aburto-Hemandez, on behalf of

himself and at least twenty other migrant farm workers, asserts a claim under ,the Fair Labor

Standards Act ("FLSA"), 29 U.S.C. § 201 et seq., against Ham Produce and Hugo Martinez for

failure to pay overtime wages. See Am. Compl. [D.E. 77] ,, 11, S0-53, 81-82, 109-11. Second,

all named plaintiffs, on behalf of themselves and the proposed classes under Rule 23, assert a claim

against all defendants under the North Carolina Wage and Hour Act (''NCWHA"), N.C. Gen. Stat.

§ 95-25.1 et seq., for failure to pay wages. See id. ,, 54-SS, 81-83, 90, 92, 94-95, 97, 99-100,

105--08, 112-14. Third, plaintiffs Rafael-Peralta, Jimenez-Olivares, Espinosa-Vazquez, De La Luz

Armenta, Palacios Hernandez, and Sandoval-Montalvo assert a "clearance order contract" claim

under 20 C.P.R.§ 655.122(q) against defendants Ham Farms, Torres-Lopez, Gutierrez, Gutierrez

                                                 2
Harvesting, 5 G Harvesting, Moreno, and Los Villatoros Harvesting for failure to pay wages and

failure to pay inbound travel expenses. See id. 1162-63, 83-90, 92, 94-95, 97, 99-100, 105-08,

115-18. Fourth, Lopez, Mendez, Aburto-Hemandez, and Martinez-Mendez assert claims on behalf

of themselves and the proposed classes against Ham Farms, Ham Produce, Torres-Lopez, Pacheco,

Martinez, and Garcia-Pineda for violations of the Migrant and Seasonal Agricultural Worker

Protection Act ("AWPA"), 29 U.S.C. § 1801 et seq. See id. 11 70-71, 80-86, 89-90, 96-97,

101-04, 119-22. Finally, Rafael-Peralta, Espinosa-Vazquez, De La LuzAnnenta, Jimenez-Olivarez,

Sandoval-Montalvo, and Palacios-Hernandez assert collective action claims under 29 U.S.C. §

206(a) and Arriaga v. Fla. Pac. ~arms. LLC, 305 F.3d 1228 (2002), against defendants Ham Farms,

Torres-Lopez, Pacheco Contractors, 5 G Harvesting, Gutierrez Harvesting, Rodrigo Guetierrez-

Tapia, Moreno, and Los Villatoros Harvesting, LLC, for shifting inbound transportation expenses

to the plaintiffs. See id. W76-78, 106-07, 123-25.

        A motion to dismiss under Rule 12(b)(6) tests the complaint's legal and factual sufficiency.

SeeAshcroftv. Iqbal, 556 U.S. 662,677-80 (2009); BellAtl. Cotp. v. Twombly, 550 U.S. 544,554-

63 (2007); Coleman v. Md. Court of Appeals. 626 F.3d 187, 190 (4th Cir. 2010), affd, 566 U.S. 30

(2012); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). To withstand a Rule 12(b)(6)

motion, a pleading "must contain su;fficient factual matter, accepted as true, t<? state a claim to relief

that is plausible on its face." Iqbal, 556 U.S. at 678 (quotation omitted); see Twombly, 550 U.S. at

570; Giarratano, 521 F.3d at 302. In considering the motion, the court must construe the facts and

reasonable inferences "in the light most favorable to the [nonmoying party]." Massey v. Ojanii:t, 759

F.3d343, 347,352-53 (4th Cir. 2014); see Clatterbuckv. City of Charlottesville, 708 F.3d 549,557

(4th Cir. 2013), abrogated on other grounds by Reed v. Town of Gilbert, 135 S. Ct. 2218 (2015).

A court need not accept as true a complaint's legal conclusions, ''unwarranted inferences,

                                                    3
unreasonable conclusions, or arguments." Giarratano, 521 F .3d at 302 (quotation omitted); see Iqbal,

556 U.S. at 678-79. Rather, a plaintiff's allegations must "nudge[] [his] claims," Twombly. 550

U.S. at 570, beyond the realm of"mere possibility" into "plausibility." Iqbal, 556 U.S. at 678-79.

"[N]aked assertions of wrongdoing," devoid of "factual enhancement," cannot "cross the line

between possibility and plausibility of entitlement to relief." Francis v. Giacomelli, 588 F.3d 186,

193 (4th Cir. 2009) (quotations omitted). A plaintiff armed with nothing more than "labels and

conclusions," or "a formulaic recitation of the elements of a cause of action," cannot proceed into

the litigation process. Twombly, 550 U.S. at 555; see Francis, 588 F.3d at 193.

       A legally sufficient complaint must meet the standards of Federal Rule of Civil Procedure

8. See Francis, 588 F.3d at 192. Under Rule 8(a)(2), a complaint must contain "a short and plain

statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). Rule

8(a)(2) exists to ensure that defendants have adequate notice ofthe nature ofthe claims against them.

See, e.g., Francis, 588 F.3d at 192.

       The "proper length and level of clarity" for a complaint cannot be defined with clarity and

is generally a matter within the district court's discretion. Stone v. Warfield, 184 F.R.D. 553, 555

(D. Md. 1999) (quotation omitted). In considering dismissal on this basis, courts consider the length
                                .                                                .
and complexity of a complaint, whether a complaint is clear enough to enable a defendant to defend

itself, and whether the plaintiff is proceeding pro se. See Sewraz v. Long, 407 F. App'x 718, 718-19
        I

(4th Cir. 2011) (per curiam) (unpublished); cf. U.S. ex rei. Garst v. Lockheed-Martin Com., 328 F .3d

374,378 (7th Cir. 2003); Kittayv. Kornstei!l, 230 F.3d 531, 542 (2d Cir. 2000); Elliottv. Bronson,

872 F .2d 20, 21-22 (2d Cir. 1989) (per curiam). A court may dismiss a complaint that is needlessly

long or complex.   See,~'   Plumhoffv. Cent. Mortg. Co., 286 F. Supp. 3d 699, 702 (D. Md. 2017)

(collecting cases); Parkridge 6 LLC v. U.S. Dep't ofTransp., No. 1:09cv1312, 2010 WL 1404421,

                                                 4
                                                                                                 j
at* 1 (E.D. Va. Apr. 6, 201 0) (unpublished); S. Volkswagen. Inc. v. Centrix Fin.. LLC, 357 F. Supp.

2d 837, 841 (D. Md. 2005); Hammel v. State Farm Mut. Ins. Co., 114 F. Supp. 2d 478, 481-82

(W.D.N.C. 2000), aff'd, 6 F. App'x 169 (4th Cir. 2001) (per curiam) (unpublished).

       The- amended complaint is not a model of clarity and is needlessly long, but it does not

violate the Federal Rules of Civil Procedure. Cf. Plumhoff, 286 F. Supp. 3d at 702 (noting that a

"district court is not obliged to ferret through a [c]omplaint, sear~hing for viable claims."). The

amended complaint "clearly delineates" claims as to each defendant, which permits defendants to

respond to plaintiffs' factual and legal allegations. Sewraz, 407 F. App'x at 719.

                                                II.

       In sum, the court DENIES defendants's motions to dismiss [D.E. 79, 81, 83].

       SO ORDERED. This I!" day of January 2019.
                                '




                                                         United States District Judge




                                                 5
